The plaintiff in error Dennis Clark was convicted at the December, 1911, term of the District Court of Custer county on the charge of larceny of live stock and his punishment fixed at one year in the state penitentiary.
A careful examination of the record discloses the fact that this conviction is based wholly upon the testimony of an admitted *Page 264 
accomplice, which accomplice had been tried and convicted upon the separate charge of larceny of the same animals upon which the conviction in the case at bar rests.
It appears that this accomplice caused the arrest and prosecution of the plaintiff in error herein after he had been convicted himself.
The assistant attorney general has filed a confession in error in this cause based upon the ground that the accomplice was wholly unsupported. Under the law it is necessary that there be corroborating testimony sufficient, in addition to the testimony of an accomplice, to connect plaintiff in error with the crime charged, and support the material points in such testimony.
The state having failed to corroborate the accomplice it becomes the duty of the court to reverse the judgment.
Judgment reversed. Mandate ordered forthwith.
DOYLE, P.J., concurs; FURMAN, J., absent.